DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites, in lines 3-4 of the claim, “when presence and availability of the de-multicaster, the request to get the targeted audio-visual live content includes an inline parameter providing an address of the de-multicaster resulting from the discovery procedure.” The clause “when presence and availability  of the de-multicaster” appears to be incomplete and is therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Salinger et al. (US 2012/0173746), Barablin et al. (US 2016/0337455), and Bumgardner et al. (US 2005/0102698).

Regarding claim 1, Salinger teaches a method for delivering a targeted audio-visual live content to a client (Figs. 1-2), the method being performed by an audio-visual live content delivery system including:
the client located in a local area network interconnected to a provider network by a gateway providing access to the provider network or located in the gateway providing access to the provider network ([0029], “FIG. 2 is a block diagram illustrating an example content delivery network in which gateway 205 controls the distribution of data including IP video content from content server 201 to clients 213, 215, 217 and 219 over multiple physical or logical service provider networks 211, such as multiple service provider (MSO) operated networks and/or a user operated network 209 such as a home network within a user's home (e.g., as illustrated by outline 233).” [0034], “Network adapter 225 may be used to communicate with devices over one or more local area networks (LANs) such as networks 209 and 211.” Figs. 1-2);
an audio-visual live content delivering equipment comprising one or more servers among which a multicaster for transmitting audio-visual live contents in multicast form via the provider network ([0029], “FIG. 2 is a block diagram illustrating an example content delivery network in which gateway 205 controls the distribution of data including IP video content from content server 201 to clients 213, 215, 217 and 219 over multiple physical or logical service provider networks 211, such as multiple service provider (MSO) operated networks and/or a user operated network 209 such as a home network within a user's home (e.g., as illustrated by outline 233).” [0037], “the gateway may determine whether the signal received from the content provider or media distribution network is in a multicast format by examining the destination address in step 320.” Figs. 1-2);
a de-multicaster in the gateway providing access to the provider network or in any device located in the local area network ([0029], “FIG. 2 is a block diagram illustrating an example content delivery network in which gateway 205 controls the distribution of data including IP video content from content server 201 to clients 213, 215, 217 and 219 over multiple physical or logical service provider networks 211, such as multiple service provider (MSO) operated networks and/or a user operated network 209 such as a home network within a user's home (e.g., as illustrated by outline 233).” [0037], “the gateway may determine whether the signal received from the content provider or media distribution network is in a multicast format by examining the destination address in step 320.” Figs. 1-2),
the de-multicaster being able to perform a conversion in unicast form of audio-visual live contents received in multicast form from the multicaster ([0038], “If, however, the signal is a multicast signal, the gateway may perform a multicast to unicast conversion in step 325.” [0051], Fig. 3);
a controller managing routing of requests to get audio-visual live contents ([0025], [0029], [0034], “Gateway 205 may include a variety of components including a processor 227, RAM 229, ROM 231, database 233, a tuner 221, modulator/demodulator 223 and a network adapter 225.” Figs. 1-2).
Salinger does not expressly teach wherein the method comprises: the client performs a discovery procedure aiming at receiving, from the gateway providing access to the provider network and from any device connected to the local area network, information on potential presence and availability of the de-multicaster; and when the client intends receiving the targeted audio-visual live content: the client sends to the controller a request to get the targeted audio-visual live content which provides indication of presence and availability, or not, of the de-multicaster; the controller decides how redirecting the client to fulfill the request to get the targeted audio-visual live content, according at least to the indication of presence and availability, or not, of the de-multicaster.
Barablin teaches a method comprises:
a discovery procedure aiming at receiving, from the gateway providing access to the provider network and from any device connected to the local area network, information on potential presence and availability of a tuner ([0021], “A Tuner Controller 12 controls each tuner to tune to an instructed frequency or channel. The Tuner Controller 12 also determines whether an unused tuner is available, and if so, reserves a tuner as a destination tuner during a transfer of a streaming session from another gateway device.” Figs. 1-2); and
when the client intends receiving targeted audio-visual live content ([0046], [0048]):
the client sends to a controller a request to get the targeted audio-visual live content which provides indication of presence and availability, or not, of the tuner ([0015], “A content streaming apparatus discussed above includes an input for receiving an input signal, a wireless controller configured to communicate via wireless with a client device and receive from the client device a streaming session request for streaming of requested content, and a plurality of tuners, each of which is configured to selectively tune to a portion of the input signal.” [0021]);
the controller decides how redirecting the client to fulfill the request to get the targeted audio-visual live content, according at least to the indication of presence and availability, or not, of the tuner ([0012], “As part of this procedure, one of the gateway devices is a gateway device that is configured and designated as a streaming manager which monitors streaming sessions on all of the gateway devices on the premises and also monitors the movements and network activity of the client devices. Using this information, the streaming manager transfers streaming sessions from one gateway to another, if resources are available.” [0021], “A Tuner Controller 12 controls each tuner to tune to an instructed frequency or channel. The Tuner Controller 12 also determines whether an unused tuner is available, and if so, reserves a tuner as a destination tuner during a transfer of a streaming session from another gateway device.”).
In view of Barablin’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Salinger a discovery procedure aiming at receiving, from the gateway providing access to the provider network and from any device connected to the local area network, information on potential presence and availability of the de-multicaster; and when the client intends receiving the targeted audio-visual live content: the client sends to the controller a request to get the targeted audio-visual live content which provides indication of presence and availability, or not, of the de-multicaster; the controller decides how redirecting the client to fulfill the request to get the targeted audio-visual live content, according at least to the indication of presence and availability, or not, of the de-multicaster. The modification would serve to facilitate client access to content, and would additionally serve to improve system efficiency.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the client performs the discovery procedure.
Bumgardner teaches a client performing a discovery procedure ([0041], “If set-top box has no available tuners to perform the function requested, it must access pool of resources 565 to use a free tuner from another set-top box in a network of set-top boxes 575 configured to share resources.”).
In view of Bumgardner’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the client performs the discovery procedure. The modification would serve reduce processing requirements at gateway devices and would further improve system efficiency.

The grounds of rejection presented with respect to claim 1 under 35 USC § 103 are similarly applied to claim 17.

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chin et al. (US 2010/0113157) discloses a system wherein gateways serve to translate the aggregated game update data 136 received as the single IP multicast transmission into individual unicast transmissions for delivery to end user gaming devices that are not multicast-enabled. This allows end user gaming devices that are not multicast-enabled to receive the aggregated game update data 136 from the game server 102. In alternative embodiments, multicast-enabled end user gaming devices may receive the aggregated game update data 136 directly from the game server 102 without an intervening gateway to convert the received IP multicast transmission to a unicast transmission. See [0025].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426